Citation Nr: 1124460	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-17 084	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether an election to receive education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill or Chapter 33) and relinquishing eligibility for education benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB) or Chapter 30) may be revoked.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO listed the issue on appeal as whether the Veteran was entitled to exhaust his MGIB benefits after applying for the Post-9/11 GI Bill benefits in lieu of his MGIB benefits, the Board finds the issue is more appropriately addressed as provided on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's completion of VA Form 22-1990 on September 28, 2009, was an irrevocable election to receive Post-9/11 GI Bill benefits.


CONCLUSION OF LAW

An election to receive Chapter 33 education benefits and relinquishing eligibility for Chapter 30 education benefits may not be revoked.  38 C.F.R. § 21.9520(c)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA regulations provide that an individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,

(1) Continues on active duty; 

(2) Is discharged from service with an honorable discharge; 

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4) Is released from service characterized as honorable for further service in a reserve component; or 

(5) Is discharged or released from service for 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or 

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section

(i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; 

(ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or 

(iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. 

(2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following-- 

(i) Identification information (including name, social security number, and address); 

(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program."); 

(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and 

(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  

38 C.F.R. § 21.9520 (2010).

In this case, the record shows that on September 28, 2009, the Veteran completed and submitted a VA FORM 22-1990, Application for VA Education Benefits.  He noted he had previously applied for Chapter 30 benefits and that he had not received an information packet on VA education benefits.  VA records show he had used 31 months and 12 days of Chapter 30 education benefits.  The Veteran was provided a certificate of eligibility on December 7, 2009, and notified that he had 4 months and 18 days of full-time benefits under the Post-9/11 GI Bill.  He was also notified that his school must certify his enrollment before he could get paid.  He was provided an award letter on December 23, 2009, for education benefits under the Post-9/11 GI Bill.  Parenthetically, the Board notes that additional evidence of record including the February 2010 statement of the case indicates that the Veteran used 28 months, 19 days of Chapter 30 benefits and was entitled to a total of his remaining Chapter 30 benefits of 7 months, 11 days.  

In subsequent statements the Veteran noted that shortly after applying for Chapter 33 benefits he was informed by the Veterans Representative at his school that it would have been beneficial for him to have waited for his Chapter 30 benefits to run out before applying for Chapter 33 benefits.  He noted he might have been eligible for an additional 12 months of benefits after his Chapter 30 benefits ran out and that he had immediately filed a notice of disagreement hoping his benefits would be reverted back to Chapter 30.  He also stated that his purpose in applying for Chapter 33 benefits had been to receive a monthly housing allowance, but that he had incurred an overpayment as a result of his receipt of the housing allowance when he was only enrolled in an online program.  

Based upon the evidence of record, the Board finds the Veteran's completion of VA Form 22-1990 on September 28, 2009, was an irrevocable election to receive Post-9/11 GI Bill benefits.  The Veteran does not contend nor does the record show that he received inaccurate information from VA.  The Veteran's statement of events is not in dispute and the Board is sympathetic to the consequences of his actions.  There is no apparent legal basis, however, whereby his election to receive Chapter 33 education benefits and his relinquishing of eligibility for Chapter 30 education benefits may be revoked.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.



ORDER

An election to receive VA education benefits under the Post-9/11 GI Bill and relinquishing eligibility for education benefits under the Montgomery GI Bill may not be revoked; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


